By the Court,

Savage, Ch. J.
The note of an infant is voidable, not void, (1 Saund. on Pl. & Ev. 303,) and may be-ratified after he comes of age. In this case the defendant was an infant when the notes declared on were given, and the infancy is admitted by the pleadings. The evidence of a subsequent ratification'Was merely a loose conversation^ not *482with the payee or holder, or agent of the payee or holder of tjje note> but with a stranger, and in my opinion was wholly insufficient to charge the defendant. A ratification of an infant’s contract should be something mote than a mere admission to a stranger that such a contract existed ; there should be a promise to a party in interest or his agent, or at least an explicit admission of an existing liability from which a promise may be implied. This case is not similar to that of a note barred by the statute, where there has been a valid instrument, but the statute presumes payment from lapse of time; any admission of an existing debt in such case is sufficient to rebut the presumption. It is not so in the case of a contract by an infant, (not for necessaries.) The note during the infancy of the defendant was not an available instrument, and never can be available but by force of a ratification after the infant arrives of age ; and such ratification, it seems to me, must be equivalent to a new contract.